UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4350
TERRENCE JAVON ALLEN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Henry C. Morgan, Jr., District Judge.
                            (CR-00-76)

                      Submitted: October 31, 2001

                      Decided: November 19, 2001

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jeffrey W. Shaw, DUSEWICZ & SOBERICK, P.C., Gloucester
Point, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, Matthew W. Hoffman, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ALLEN
                              OPINION

PER CURIAM:

   Terrence Jovan Allen appeals his conviction and sentence for pos-
session of a firearm after having been convicted of a crime punishable
by more than one year imprisonment, in violation of 18 U.S.C.A.
§ 922(g) (West 2000). Allen was indicted after a handgun was discov-
ered in the glove compartment of a vehicle in which he was riding in
the front passenger seat. Finding no error, we affirm.

   Allen first contends the evidence was insufficient to prove he
knowingly possessed the handgun. The elements of a violation of §
922(g)(1) are that: "(1) the defendant previously had been convicted
of a crime punishable by a term of imprisonment exceeding one year;
(2) the defendant knowingly possessed . . . the firearm; and (3) the
possession was in or affecting commerce, because the firearm had
traveled in interstate or foreign commerce." United States v. Langley,
62 F.3d 602, 606 (4th Cir. 1995) (en banc). Allen stipulated to a dis-
qualifying prior conviction, and he does not contest the interstate or
foreign commerce element. He argues the evidence did not show that
he either knew the firearm was in the vehicle or that he exercised
dominion or control over it at any time.

   A jury’s verdict must be upheld on appeal if there is substantial
evidence in the record to support it. See Glasser v. United States, 315
U.S. 60, 80 (1942). In determining whether the evidence in the record
is substantial, we view the evidence in the light most favorable to the
government and inquire whether there is evidence that a reasonable
finder of fact could accept as adequate and sufficient to support a con-
clusion of a defendant’s guilt beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evalu-
ating the sufficiency of the evidence, we do not review the credibility
of the witnesses and assume the jury resolved all contradictions in the
testimony in favor of the government. See United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S. 1141
(1999).

   Our review of the record convinces us that the evidence was suffi-
cient to support Allen’s conviction. In addition to the trooper’s obser-
                       UNITED STATES v. ALLEN                         3
vations of Allen during the stop of the vehicle, two rounds of
ammunition and a part of the handgun fell from Allen’s lap as he
exited the vehicle, and a magazine spring and four more rounds of
ammunition were found on the floorboard and seat in which Allen sat.
Allen’s reliance on United States v. Blue, 957 F.2d 106 (4th Cir.
1992), is misplaced, as the evidence clearly indicated more than
"mere presence" and a "shoulder dip" by Allen. Id. at 108.

   Allen next contends the Government violated his due process rights
by failing to preserve the firearm for fingerprint analysis. Allen’s
assertion that fingerprint analysis would have provided exculpatory
evidence is purely speculative, however, because he did not request
that the firearm be subjected to fingerprint analysis, even though the
firearm was available for such analysis and was introduced at trial.
Nor did Allen object to the admission of the firearm into evidence.
Accordingly, Allen must demonstrate bad faith by the Government to
support a claim that he was denied due process. See Arizona v. Young-
blood, 488 U.S. 51, 57-58 (1988). We conclude that Allen’s argument
that the trooper acted in bad faith by failing to ensure the handgun
was not handled after he seized it is without merit. See Holdren v.
Legursky, 16 F.3d 57, 60 (4th Cir. 1994).

   Allen’s final argument is that the district court erred in giving a
supplemental jury instruction on proof of knowledge and intent. The
decision to respond to a jury’s request for clarification, and the form
of that response, are reviewed for abuse of discretion. See United
States v. Smith, 62 F.3d 641, 646 (4th Cir. 1995). If the district court
gives a supplemental instruction, the instruction must "respond to the
jury’s apparent source of confusion fairly and accurately without cre-
ating prejudice." Id. Allen does not argue the challenged instruction
incorrectly stated the law, but contends it did not answer the jury’s
question and caused prejudice because it allowed the jury to conclude
he intended to possess the handgun if they found he knew it was pres-
ent in the vehicle. The district court was careful to give a limited
instruction addressing the jury’s question, and the court also
instructed the jury to again consider a previous supplemental instruc-
tion defining "knowingly" and the initial instruction defining the men-
tal state required to prove the crime. Therefore, we find no abuse of
discretion by the district court.
4                     UNITED STATES v. ALLEN
  Accordingly, we affirm Allen’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED